                                           Case 3:19-cv-04073-WHO Document 7 Filed 07/17/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                        Case No. 19-cv-04073-LB (INT)
                                         et al.,
                                   8                    Plaintiffs,                          ORDER REASSIGNING CASE
                                   9             v.
                                  10
                                         WILLIAM BARR, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          IT IS ORDERED that this case has been reassigned using a proportionate, random and

                                  14   blind system pursuant to General Order No. 44 to the Honorable William H. Orrick in the San

                                  15   Francisco division for all further proceedings. Counsel are instructed that all future filings shall

                                  16   bear the initials WHO immediately after the case number.

                                  17          All hearing and trial dates presently scheduled are vacated. However, existing briefing

                                  18   schedules for motions remain unchanged. Motions must be renoticed for hearing before the judge

                                  19   to whom the case has been reassigned, but the renoticing of the hearing does not affect the prior

                                  20   briefing schedule. Other deadlines such as those for ADR compliance and discovery cutoff also

                                  21   remain unchanged.

                                  22   Dated: July 17, 2019

                                  23

                                  24
                                                                                         Susan Y. Soong
                                  25                                                     Clerk, United States District Court
                                  26

                                  27

                                  28   A true and correct copy of this order has been served by mail upon any pro se parties.
         Case 3:19-cv-04073-WHO Document 7-1 Filed 07/17/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


                 NOTICE OF ELIGIBILITY FOR VIDEO RECORDING



       This case is assigned to a judge who participates in the Cameras in the Courtroom Pilot

Project. See General Order 65 and cand.uscourts.gov/cameras. The parties’ consent is required

before any proceedings in this case may be recorded. If a party, the presiding judge, or a

member of the media requests that a proceeding be recorded, consent of the parties will be

presumed unless a party submits an Objection to Request for Video Recording form as directed

by the Cameras in the Courtroom Procedures.



       Parties objecting to video recording are asked, for research purposes, to communicate to

the Court the reasons for declining to participate. If you decline to participate, you should

candidly convey the reasons for your decision. Whether you agree to participate or decline to

participate will have no effect on your case whatsoever.




                                                      Susan Y. Soong, Clerk of Court
